This is a companion case to that of First National Bank of Marianna, plaintiff in error, v. Board of Public Instruction of Jackson County, State of Florida, defendant in error. *Page 876 
In this case it is stipulated in this Court between counsel for the respective parties that this case involves the same questions of law which are involved in the case of First National Bank of Marianna v. Board of Public Instruction for the County of Jackson, and it is further stipulated that the decision of the Supreme Court in the last named case shall govern the decision in this case.
The Court finding that the record supports the stipulation, the judgment to which the writ of error in this case is addressed is reversed and the cause remanded for the entry of a judgment in favor of the plaintiff in error in accordance with the views expressed in the opinion filed in the case of First National Bank of Marianna, a corporation, plaintiff in error, v. Board of Public Instruction for the County of Jackson, State of Florida, a corporation, defendant in error, on April 20, 1934.
It is so ordered.
Reversed with directions.
DAVIS, C. J., and WHITFIELD and TERRELL, J. J., concur.
 *Page 1